Jenkins, P. J.
In the instant suit for damages on account of an alleged encroachment by the defendant upon the land of the plaintiff, the testimony showed, without dispute, that both the plaintiff and the defendant held under a common grantor, and that the defendant purchased his property first, and for more than seven years prior to the purchase by the plaintiff had been in undisputed possession of the precise amount of land called for by the defendant’s deed, including the disputed • portion, on which certain improvements were erected. The fact that the common grantor, in subsequently deeding to the plaintiff the remaining portion of the block, may have described a longer rear boundary than *428in fact existed, on account of tlie curve of the street on which the property faced, so as to make a shortage in the measurement of the rear line, would not indicate that the defendant is in possession of any of the land owned by the plaintiff, or had encroached upon his premises. Accordingly, the court did not err in directing a verdict in favor of the defendant. Judgment affirmed.
Decided December 17, 1931.
A. G. Gorbelt, D. K. Johnston, for plaintiff.
Howell, Hey mm & Bolding, W. P. Bloodworth, for defendant.

Stephens and Bell, JJ., concur.